DETAILED ACTION
This action corrects the Examiner’s Amendment.
This action is responsive to the following communication: the response filed on 5/3/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 11-14 and 26-29 are cancelled; 30-33 are added; 1-10, 15-25, and 30-33 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, “the second S/D terminal of a first memory cell” in line 10 and “the second S/D terminal of a second memory cell” in line 11 is changed to --a second S/D terminal of a first memory cell-- and --a second S/D terminal of a second memory cell-- respectively; “the transistor of the first memory cell and the transistor of the second memory cell” in line 15 is changed to --a transistor of the first memory cell and a transistor of the second memory cell--.
In claim 18, “a second memory cell comprising a transistor” in lines 2-3 is changed to --the second memory cell comprising a transistor--.
In claim 24, “a second memory cell comprising a transistor” in lines 2-3 is changed to --the second memory cell comprising a transistor --.

Allowable Subject Matter
Claim(s) 1-10, 15-25, and 30-33 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a continuous fin of a semiconductor material, the fin extending away from the base, a projection of the BL onto the base is at an angle between 5 and 45 degrees with respect to an edge of the base, and a projection of the fin onto the base is at an angle of substantially 90 degrees with respect to the edge of the base.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a continuous fin of a semiconductor material, the fin extending away from the base, a projection of the WL onto the base is substantially perpendicular to a projection of the fin onto the base, and a projection of the BL -onto the base is at an angle between 5 and 45 degrees with respect to the projection of the fin onto the base.
With respect to independent claim 24 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a continuous fin of a semiconductor material, the fin extending away from the base, a projection of the WL onto the base is substantially perpendicular to a projection of the fin onto the base, and a projection of the BL -onto the base is at an angle between 5 and 45 degrees with respect to the projection of the fin onto the base.
The allowable claims are supported in at least fig. 2 and 3 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMETSMET whose telephone number is (571)272-2267.  The examiner can normally be reached on M-F, 9 AM-5 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824